DETAILED ACTION
This action is responsive to Remarks and Claim amendments filed on February 16, 2022.
Claims 1, 3-4, 7-8, 13 and 15-16 have been amended. Claim 18 has been newly added.
Claims 1-18 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Response to Arguments
Applicants have argued that Reddy does not teach the newly added limitation of independent claims 1, 13 and 16 (Remarks, pages 8-9). Applicants' arguments have been fully considered and are persuasive. Therefore, the rejection is withdrawn. 

Response to amendments
The rejection of claims 16-17 under 35 U.S.C. 101 is withdrawn in view of applicant’s amendments.
The rejection of claims 13-15 under 35 U.S.C. 112(d) is withdrawn in view of applicant’s amendments.
The rejection of claim 7 under 35 U.S.C. 112(b) is withdrawn in view of applicant’s amendments.

Claim Objections
Claim 2 is objected to because of the following informalities:  The claim language recites “wherein the device is further configured to: – receive entity information…”. Please amend the language as indicated above. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating                    obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Konersmann et al. (US Pub. No. 2012/0084421 – hereinafter Konersmann) in view of Bergstraesser et al. (US Pat. No. 6,868,425 – hereinafter Bergstraesser – IDS 09/03/2020).
  	With respect to claim 1 (currently amended), Konersmann teaches a device for version management of a plurality of entity instances, the device comprising a processor (see figure 1 and paragraphs [0015]-[0016]) configured to:   	- read an entity model and a versioning model from a storage, wherein the entity model describes a plurality of entities and a relationship of each entity in the plurality of entities, and wherein the versioning model describes a relationship for versioning of entities in the entity model (see paragraph [0021] and figures 1, 4 (and related paragraphs), the managed system may have one or more managed system objects 115, or system objects. These objects may include any type of information or stored data including database tables, data files, user objects or any other type of data objects used in conjunction with the provided services. The objects may also include various properties and relationships between the objects. These properties and relationships may be stored in metadata associated with the objects. See modify the model 105 dynamically, based on the model's definition 415 and version-specific information (i.e. version-specific managed system objects 115VS). The modified, or "sliced" version of the model may be returned to the client. Various portions of client code may interact with the model and may only see those parts of the model that are applicable to the current back-end system version. In some cases, generic framework services may utilize the version-specific extensions (e.g. 420 and/or 425) to adjust the client code to a back-end version-specific mode. Examiner notes: Managed System Objects 115 interpreted as entity model and Version-Specific Managed System Objects interpreted as Versioning Model),   	- generate an instance versioning model, based on the entity model and the versioning model, wherein the instance versioning model describes a relationship of a first entity instance and a second entity instance (see figure 4 and paragraphs [0028]-[0031], model definition 415),

    PNG
    media_image1.png
    537
    512
    media_image1.png
    Greyscale
  	- assign, in case of a version change of the first entity instance or the second entity instance, a new version to the first entity instance, based on the instance versioning model (see figures 1, 4 (and related paragraphs) and paragraphs [0028]-[0031], version-Enabled Model Elements 417. For example, Domain entity/object has different versions (e.g. V1-V4), this is interpreted as assigning a new version), and  	- store the new version in the storage (see figure 1 and paragraph [0021], computer architecture 100 includes managed system 110. Managed system, as the term is used herein, may refer to any type of computer server, database server, back-  	Konersmann is silent to disclose:  	wherein a change in a relationship of the entities involved in versioning is performed by changing the versioning model independently from the entity model.  	However, in an analogous art, Bergstraesser teaches:  	wherein a change in a relationship of the entities involved in versioning is performed by changing the versioning model independently from the entity model  (see column 14 line 11- column 15 line 5 and figure 8, (76) a further aspect of the invention is the ability to support relationships between versioned objects for both version-aware applications, and applications that are not version-aware. FIG. 8 illustrates an exemplary embodiment of the invention that supports multiple interfaces. One set of interfaces provides the ability for version-aware applications to access multiple versions of an object, while a second set of interfaces provides the ability for Examiner notes: relationship of version is changing depending on destination, the entity/object is not affected).   	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Konersmann’s teaching, which implements a dynamically changeable system model that is customizable per version, programmatically generating system models at runtime and to extending a programmatically generated system model, by changing the versioning model independently from the entity model as suggested by Bergstraesser, as Bergstraesser would provide the ability for version-aware applications to access multiple versions of an object, while a second set of interfaces provides the ability for applications that are not version-aware to access objects, even though the objects themselves are versioned).
  	With respect to claim 2 (original), Konersmann teaches wherein the device is further configured to   	- receive entity information provided to the device, wherein the entity information includes version information regarding the first entity instance and/or the second entity instance (see figure 4, version information).With respect to claim 3 (currently amended), Konersmann teaches wherein the processor is further configured to determine the version change of the first entity instance or the second entity instance, based on the entity information (see figure 1 (and related paragraphs), abstract and paragraphs [0022], [0028], [0035], [0039]-[0041], [0045], [0047], dynamically changeable system model that is customizable per version, programmatically generating system models at runtime and to extending a programmatically generated system model. In an embodiment, a computer system determines that a dynamically changeable system model corresponds to a managed system. The dynamically changeable system model includes various managed system objects. The computer system indicates for the dynamically changeable system model which managed system objects are available in each version of the managed system).  	With respect to claim 4 (currently amended), Konersmann teaches wherein the processor is further configured to assign the new version to the first entity instance based on the entity information (see figure 1 (and related paragraphs), abstract and paragraphs [0022], [0028], [0035], [0039]-[0041], [0045], [0047], dynamically changeable system model that is customizable per version, programmatically generating system models at runtime and to extending a programmatically generated system model. In an embodiment, a computer system determines that a dynamically changeable system model corresponds to a managed system. The dynamically changeable system model includes various managed system objects. The computer system indicates for the dynamically changeable system model which managed system objects are available in each version of the managed system).
With respect to claim 5 (original), Konersmann teaches wherein the new version includes version information regarding the first entity instance and the second entity instance (see figure 4, version information).
  	With respect to claim 6 (original), Bergstraesser teaches wherein the second instance is a child instance and the first instance is a parent instance, directly or indirectly depending on the child instance (see figure 4 (and related paragraphs)).
  	With respect to claim 7 (currently amended), Bergstraesser teaches wherein the dependency of the parent instance on the child instance is described by a tree structure in the instance versioning model (see figure 8 (and related paragraphs)).
  	With respect to claim 8 (currently amended), Bergstraesser teaches wherein the entity model further describes at least one inventory being a logical or physical unit to which entities or entity instances is assigned (see figure 9, workspaces (i.e. inventories)). 
  	With respect to claim 9 (original), Bergstraesser teaches wherein the entity model further describes a first inventory, and wherein the first entity instance and the second entity instance are assigned to the first inventory (see figure 9, for example workspace #3 having two version/object instances (e.g. X-V3 and Y-V1)).
  	With respect to claim 10 (original), Bergstraesser teaches wherein the entity model further describes a first inventory and a second inventory, wherein the first entity instance is assigned to the first inventory, and wherein the second entity instance is assigned to the second inventory (see figure 9, for example workspace #1, workspace#2 and workspace #3).
  	With respect to claim 11 (original), Konersmann teaches wherein a relationship of the first entity instance and the second entity instance corresponds to a relationship defined in the entity model and to a relationship defined in the versioning model (see paragraph [0021] and figures 1, 4 (and related paragraphs), the managed system may have one or more managed system objects 115, or system objects. These objects may include any type of information or stored data including database tables, data files, user objects or any other type of data objects used in conjunction with the provided services. The objects may also include various properties and relationships between the objects. These properties and relationships may be stored in metadata associated with the objects. See paragraphs [0031], [0040], the framework may use the managed system information to modify the model 105 dynamically, based on the model's definition 415 and version-specific information (i.e. version-specific managed system objects 115VS). The modified, or "sliced" version of the model may be returned to the client. Various portions of client code may interact with the model and may only see those parts of the model that are applicable to the current back-end system version. In some cases, generic framework services may utilize the version-specific extensions (e.g. 420 and/or 425) to adjust the client code to a back-end version-specific mode).
  	With respect to claim 12 (original), Konersmann and Bergstraesser teach wherein an entity includes a service and/or a resource [[and/or a product]] (see Konersmann, see paragraphs [0002], [0021]. Bergstraesser, see column 7 lines 55-61).  	With respect to claim 13, the claim is directed to a system that corresponds to 
 	With respect to claim 14 (original), Konersmann teaches wherein the first device is configured to receive entity information including version information regarding the first entity instance from the storage (see paragraph [0021] and figures 1, 4 (and related paragraphs), the managed system may have one or more managed system objects 115, or system objects. These objects may include any type of information or stored data including database tables, data files, user objects or any other type of data objects used in conjunction with the provided services. The objects may also include various properties and relationships between the objects. These properties and relationships may be stored in metadata associated with the objects. See paragraphs [0031], [0040], the framework may use the managed system information to modify the model 105 dynamically, based on the model's definition 415 and version-specific information (i.e. version-specific managed system objects 115VS). The modified, or "sliced" version of the model may be returned to the client. Various portions of client code may interact with the model and may only see those parts of the model that are applicable to the current back-end system version. In some cases, generic framework services may utilize the version-specific extensions (e.g. 420 and/or 425) to adjust the client code to a back-end version-specific mode).  	With respect to claim 15 (currently amended), Bergstraesser teaches the system further comprising:   	a second device, wherein the first device and the first entity instance are assigned to a first inventory, the second device and the second entity instance are assigned to a second inventory, and the first device is configured to receive entity information including version information regarding the second entity instance from the second device (see abstract and figure 9, workspaces are object repositories (i.e. devices), each of them manage instances (e.g. X , Y) including their respective version (e.g. X-V3, X-V1)).
  	With respect to claim 16, the claim is directed to a device that corresponds to the device recited in claim 1, respectively (see the rejection of claim 1 above. Examiner notes: this is a broader version of independent claim 1).  	With respect to claim 17 (original), Konersmann teaches wherein the entity model further includes a version container model for storing at least one version container instance in a version container entity, wherein the version container instance relates to a version of an entity instance (see paragraph [0021] and figures 1, 4 (and related paragraphs), the managed system may have one or more managed system objects 115, or system objects. These objects may include any type of information or stored data including database tables, data files, user objects or any other type of data objects used in conjunction with the provided services. The objects may also include various properties and relationships between the objects. These properties and relationships may be stored in metadata associated with the objects. See paragraphs [0031], [0040], the framework may use the managed system information to modify the model 105 dynamically, based on the model's definition 415 and version-specific information (i.e. version-specific managed system objects 115VS). The modified, or "sliced" version of the model may be returned to the client. Various portions of client code may interact with the model and may only see those parts of the model .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Konersmann et al. (US Pub. No. 2012/0084421) in view of Bergstraesser et al. (US Pat. No. 6,868,425) and further in view of Volkmer et al. (US Pub. No. 2014/0082601 – hereinafter Volkmer – IDS  .  	With respect to claim 18 (new), Konersmann in view of Bergstraesser is silent to disclose wherein the instance versioning model is dynamically applied by selectively describing an impacting relationship between the first entity instance and the second instance.  	However, in an analogous art, Volkmer teaches wherein the instance versioning model is dynamically applied by selectively describing an impacting relationship between the first entity instance and the second instance (see figures 6-8 and paragraph [0079], impact of process version management).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Konersmann and Bergstraesser, by dynamically applying version instances by selectively describing an impacting relationship between the first entity instance and the second instance as suggested by Volkmer, as Volkmer would allow operations of adding or deleting a child occurrence for a parent occurrence.

Conclusion
Applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270 1200 and (571) 270 2200, respectively. The examiner can normally be reached Monday-Friday from 8:30AM to 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.


/ANIBAL RIVERA/Primary Examiner, Art Unit 2192